                                                                                      USDC SDNY
                                                                                      DOCUMENT
                                                                                      ELECTRONICALLY FILED
                                                                                      DOC #:
                                                                                      DATE FILED: 1/30/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------x
GRACIELA DONCOUSE, on behalf of herself,
and all others similarly situated,

                                               Plaintiff,



 -against-                                                                 Civil Action No.: 19-cv-4227



NEW YORK HEAL TH & RACQUET CLUB
FOUNDATION, INC. and NEW YORK HEAL TH
CLUB, INC.,

                                               Defendants.
---------------------------------------------------------------------------x

GREGORY H. WOODS, District Judge:

        WHEREAS, all of the parties to this action (collectively, the "Parties" and each

individually, a "Party"), acknowledging and agreeing that discovery in this litigation

may require the disclosure of documents and other materials that are proprietary,

trade secrets, commercially sensitive, contain personal medical information, and/or

are otherwise confidential in nature, request that this Court issue a protective order

pursuant to Federal Rule of Civil Procedure 26(c) to protect the confidentiality of

nonpublic and competitively sensitive information that they may need to disclose in

connection with discovery in this action;

        WHEREAS, the Parties, through counsel, agree to the following terms; and

        WHEREAS, this Court finds that good cause exists for issuance of an

appropriately tailored confidentiality order governing the pretrial phase of this action;
      IT IS HEREBY ORDERED that the Parties to this action, their respective

officers, agents, servants, employees, and attorneys, any other person in active

concert or participation with any of the foregoing, and all other persons with actual

notice of this Order will adhere to the following terms, upon pain of contempt:

      1.     With respect to "Discovery Material" (i.e., information of any kind

produced or disclosed in the course of discovery in this action) that a person has

designated as "Confidential," "Highly Confidential," or "Attorney's Eyes Only,"

pursuant to this Order, no person subject to this Order may disclose such material

(the "Confidential Discovery Material") to anyone else except as expressly permitted

hereunder.


      2.     The Parties hereby agree that any Party subject to discovery in this

Action may designate documents; deposition testimony, transcripts, and exhibits;

responses to interrogatories; responses to requests for admission; and other written,

recorded, or graphic information and materials produced by a Party or non-Party in

the course of this Action ("Discovery Material") as "Confidential" or, as a subset of

"Confidential," "Highly Confidential."   The "Confidential" or "Highly Confidential"

designation shall be made after review by an attorney for the producing Party of the

Discovery Material by stamping the word "Confidential" or "Highly Confidential" on

each page of a document whose contents are intended to be thusly protected. Any

Party may obtain confidential treatment for Discovery Material without such

designation if the Party seeking the designation sends written notice of such

designation to all other Parties or non-Parties in the possession of such Discovery
Material, or within thirty (30) days of their production and marks the subject

documents or other materials with the word "Confidential" or "Highly Confidential"

and reproduces them.     To the extent that it would be impractical to visibly mark

disclosed materials as "Confidential" or "Highly Confidential" (e.g., when producing

materials in electronic form),    Discovery Material may also be designated as

"Confidential" or "Highly Confidential" in contemporaneous correspondence.

      3.     The Party or person producing or disclosing Discovery Material (each,

"Producing Party") may designate as Confidential only the portion of such material

that it reasonably and in good faith believes consists of:

      (a) previously non-disclosed financial information (including without

      limitation profitability reports or estimates, percentage fees, design

      fees, royalty rates, minimum guarantee payments, sales reports, and

      sale margins);

      (b) previously non-disclosed material relating to ownership or control of

      any non-public company;

      (c) Defendants' trade secrets, previously non-disclosed business plans,

      product-development information, and/or marketing plans;

      (e) personnel files of non-parties to this litigation;

      (f) any information of a personal or intimate nature regarding any

      individual; or

      (g) any other category of information given confidential status by this

      Court after the date of this Order.
        4.      The designation of "Highly Confidential" is understood by the Parties to

be a subset of the "Confidential" designation. Thus, the Party or person producing

or disclosing Discovery Material (each, "Producing Party") may designate as Highly

Confidential only the portion of such material that it reasonably and in good faith

believes consists of includes information, documents or material that require the

highest level of protection because of their peculiarly sensitive contents, disclosure

of which would tend to cause material harm to the producing party's competitive

position.

        5.      With respect to the Confidential or Highly Confidential portion of any

Discovery Material other than deposition transcripts and exhibits, the Producing Party

or its counsel may designate such portion as "Confidential" or "Highly Confidential"

by:   (a)    stamping or otherwise clearly marking as        "Confidential" or "Highly

Confidential" the protected portion in a manner that will not interfere with legibility

or audibility; and (b) producing for future public use another copy of said Discovery

Material with the confidential or highly confidential information redacted.

        6.      A Producing Party or its counsel may designate deposition exhibits or

portions of deposition transcripts as Confidential Discovery Material either by: (a)

indicating on the record during the deposition that a question calls for Confidential

or Highly Confidential information, in which case the reporter will bind the transcript

of the designated testimony in a separate volume and mark it as "Confidential

Information Governed by Protective Order;" or (b) notifying the reporter and all

counsel of record, in writing, within 30 days after a deposition has concluded, of the
specific pages and lines of the transcript that are to be designated "Confidential," in

which case all counsel receiving the transcript will be responsible for marking the

copies of the designated transcript in their possession or under their control as

directed by the Producing Party or that person's counsel. During the 30-day period

following a deposition, all Parties will treat the entire deposition transcript as if it had

been designated Confidential.

         7.   Discovery Material is not "confidential" or "Highly Confidential" if the

information is: (a) publicly known at the time of disclosure or subsequently becomes

publicly known through no fault of the receiving party; (b) discovered by the receiving

party through legitimate means other than from the producing party or producing

party's representatives or created by the receiving party before disclosure by

producing party; (c) learned by the receiving party through legitimate means other

than from the producing party or producing party's representatives; or (d) is disclosed

by receiving party with producing party's prior written approval.

         8.   The Parties agree that, under certain limited circumstances, Discovery

Material may be designated "Attorneys' Eyes Only." Should a receiving party wish

to contest an "Attorneys' Eyes Only" designation, such party must request to the

producing party to meet and confer upon receipt of Discovery Material designated as

such, prior to challenging the designation in the manner set forth in Paragraph 17

below.

         9.   Notwithstanding any other provisions in this Order, nothing shall

prevent a party from withholding production of or otherwise redacting in its entirety
a document considered privileged (including, but not limited to, attorney-client or

attorney work product) or otherwise restricted from production, despite the existence

of this Protective Order.

       10.   If at any time before the termination of this action a Producing Party

realizes that it should have designated as Confidential, Highly Confidential, or

Attorney's Eyes Only some portion(s) of Discovery Material that it previously

produced without limitation, the Producing Party may so designate such material by

notifying all Parties in writing. Thereafter, all persons subject to this Order will treat

such designated portion(s) of the Discovery Material in accordance with such

designation. In addition, the Producing Party shall provide each other Party with

replacement versions of such Discovery Material that bears the "Confidential"

designation within two business days of providing such notice.

       11.   If a disclosing Party makes a claim of inadvertent disclosure, the

receiving Party shall, within five business days, return or destroy all copies of the

Inadvertently Disclosed Information and/or documents, and provide a certification of

counsel that all such information has been returned or destroyed.

       12.   Nothing contained in this Order will be construed as: (a) a waiver by a

Party or person of its right to object to any discovery request; (b) a waiver of any

privilege or protection including the attorney-client privilege and/or the work product

doctrine; or (c) a ruling regarding the admissibility at trial of any document,

testimony, or other evidence.
      13.    Where a Producing        Party has designated       Discovery Material as

Confidential, other persons subject to this Order may disclose such information only

to the following persons:

      (a) the Parties to this action, their insurers, and counsel to their insurers;

      (b) counsel retained specifically for this action, including any partners,

      shareholders, of counsel, special counsel, associates, law students,

      paralegals, clerical, or other assistants that such outside counsel

      employs and assigns to this matter;

      (c) any employee, former employee, agent or independent contractor of

      any Party who is requested by counsel to assist in the defense or

      prosecution of this Action, provided, however, that disclosure of the

      Confidential Information to said individual may be made only to the

      extent necessary for the        employee,    former employee,      agent or

      independent contractor to provide such assistance, and provided such

      person has first executed a Non-Disclosure Agreement in the form

      annexed as Exhibit A hereto.

      (d) outside vendors or service providers (such as copy-service providers

      and document-management consultants) that counsel hire and assign

      to this matter;

      (e) any mediator or arbitrator that the Parties engage in this matter or

      that this Court appoints, provided such person has first executed a Non-

      Disclosure Agreement in the form annexed as Exhibit A hereto;
      (f) as to any document, its author, its addressee, and any other person

      indicated on the face of the document as having received a copy;

      (g) any witness who counsel for a Party in good faith believes may be

      called to testify at trial or deposition in this action, provided such person

      has first executed a Non-Disclosure Agreement in the form annexed as

      Exhibit A hereto;

      (h) any person a Party retains to serve as an expert witness or otherwise

      provides specialized advice to counsel in connection with this action,

      provided such person has first executed a Non-Disclosure Agreement in

      the form annexed as Exhibit A hereto;

      (i) stenographers engaged to transcribe depositions the Parties conduct

      in this action; and

      (j) this Court, including any appellate court, its support personnel, and

      court reporters.

      14.    Before disclosing any Confidential Discovery Material to any person

referred to in subparagraphs 7(c), 7(e), 7(g), or 7(h) above, counsel must provide a

copy of this Order to such person, who must sign a Non-Disclosure Agreement in

the form annexed as Exhibit A hereto stating that he or she has read this Order and

agrees to be bound by its terms. Said counsel must retain each signed Non-Disclosure

Agreement, hold it in escrow, and produce it to opposing counsel either before such

person is permitted to testify (at deposition or trial) or at the conclusion of the case,

whichever comes first.
      15.    This Order binds the Parties and certain others to treat as Confidential

any Discovery Materials so classified. The Court has not, however, made any finding

regarding the confidentiality of any Discovery Materials, and retains full discretion to

determine whether to afford confidential treatment to any Discovery Material

designated as Confidential hereunder. All persons are placed on notice that the Court

is unlikely to seal or otherwise afford confidential treatment to any Discovery Material

introduced into evidence at trial, even if such material has previously been sealed or

designated as Confidential.

      16.    In filing Confidential Discovery Material with this Court, or filing portions

of any pleadings, motions, or other papers that disclose such Confidential Discovery

Material ("Confidential Court Submission"), the Parties shall publicly file a redacted

copy of the Confidential Court Submission via the Electronic Case Filing System. In

accordance with Rule 4(A) of the Court's Individual Rules of Practice in Civil Cases,

the Parties shall file an unredacted copy of the Confidential Court Submission under

seal with the Clerk of this Court, and the Parties shall serve this Court and opposing

counsel with unredacted courtesy copies of the Confidential Court Submission. In

accordance with Rule 4(A) of this Court's Individual Rules of Practice in Civil Cases,

any Party that seeks to file Confidential Discovery Material under seal must file an

application and supporting declaration justifying-on a particularized basis-the

sealing of such documents. The parties should be aware that the Court will unseal

documents if it is unable to make "specific, on the record findings ... demonstrating

that closure is essential to preserve higher values and is narrowly tailored to serve
that interest." Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir.

2006).

      1 7.     Any Party who objects to any designation of any document or portion

of any document as Confidential, Highly Confidential, or Attorney's Eyes Only

(" AEO") may at any time before the trial of this action serve upon counsel for the

Producing Party a written notice stating with particularity the grounds of the

objection. The Parties shall attempt to resolve any such dispute by meeting and

conferring. If the Parties cannot reach agreement promptly, counsel for all affected

Parties will address their dispute to this Court in accordance with paragraph 2(C) of

this Court's Individual Practices. The disputed documents or other materials shall be

treated as "Confidential" or "Highly Confidential" pending a ruling from the Court.

      18.      Any Party may consent to have any documents or other materials it

previously designated as "Confidential," "Highly Confidential" or "Attorneys' Eyes

Only" removed from the scope of this Order by so notifying counsel for the other

Parties in writing or by so stating on the record at any hearing or deposition. Nothing

contained in this Order shall prevent any Party from disclosing its own Discovery

Material whether designated as "Confidential," "Highly Confidential," or "Attorneys'

Eyes Only" as it deems appropriate.

         19.   Recipients of Confidential Discovery Material under this Order, including

the parties, their agents, counsel, and employees, may use such material solely for

the prosecution and defense of this action and any appeals thereto, and not for any

other purpose or in any other litigation proceeding. Nothing contained in this Order,
however, will affect or restrict the rights of any Party with respect to its own

documents or information produced in this action. A Party shall not disseminate any

Discovery Material designated as "Confidential" or "Highly Confidential" except as

necessary for use in this litigation and any appeals thereof, and subject to the further

restrictions set forth below, unless the court determines the Discovery Material is

not in fact "confidential" or "Highly Confidential." The Parties shall take reasonable

and prudent measures to safeguard the confidentiality of all Discovery Material

designated as "Confidential" or "Highly Confidential."

      20.    Notwithstanding the foregoing, nothing in this Order will prevent any

Party from producing any Confidential Discovery Material in its possession in

response to a lawful subpoena or other compulsory process, or if required to produce

by law or by any government agency having jurisdiction, provided that such Party

gives written notice to the Producing Party as soon as reasonably possible, and if

permitted by the time allowed under the request, at least 1 0 days before any

disclosure. Upon receiving such notice, the Producing Party will bear the burden to

oppose compliance with the subpoena, other compulsory process, or other legal

notice if the Producing Party deems it appropriate to do so.


      21 .   Each person who has access to Discovery Material designated as

Confidential pursuant to this Order must take all due precautions to prevent the

unauthorized or inadvertent disclosure of such material.


      22.    Within 60 days of the final disposition of this action-including all

appeals- all recipients of Confidential Discovery Material must either return it-
including all copies thereof- to the Producing Party, or, upon permission of the

Producing Party, destroy such material- including all copies thereof. In either event,

by the 60-day deadline, the recipient must certify its return or destruction by

submitting a written certification to the Producing Party that affirms that it has not

retained     any copies,   abstracts, compilations,   summaries,      or other forms of

reproducing or capturing any of the Confidential Discovery Material. Notwithstanding

this provision, the attorneys that the Parties have specifically retained for this action

may retain an archival copy of all pleadings, motion papers, transcripts, expert

reports, legal memoranda, correspondence, or attorney work product, even if such

materials contain Confidential Discovery Material. Any such archival copies that

contain or constitute Confidential Discovery Material remain subject to this Order.

       23.     Notwithstanding anything herein, counsel for the parties shall be

entitled to retain all court papers; depositions and trial transcripts; exhibits used in

affidavits, at depositions, or at trial; and attorney work product.

       24. This Order will survive the termination of the litigation and will continue

to be binding upon all persons subject to this Order to whom Confidential Discovery

Material is produced or disclosed.

       25. This Court will retain jurisdiction over all persons subject to this Order to

the extent necessary to enforce any obligations arising hereunder or to impose

sanctions for any contempt thereof.

       26.     This Stipulation and Order may be modified or revoked only upon

stipulation by and between the Parties so-ordered by the Court, or upon motion.
     SO STIPULATED AND AGREED.



THE MARKS LAW FIRM, P.C.         PADUANO & WEINTRAUB LLP



                                 {(J;w.JJA
                                 Meredith Cavallaro
175 Varick Street, 3rd Floor     1251 Avenue of the Americas, 9th Floor
                                 New York, New York, 10020
New York, New York 10014
                                 Tel: 212. 785.9100
(646) 770-3775
                                 Fax: 212. 785.9099
brad@markslawpc.com
                                 mc@pwlawyers.com
Attorneys for Plaintiff
                                 Attorneys for Defendants



Dated: January 30, 2020
New York, New York




                                        GREGORY H. WOODS
                                      United States District Judge
     Case 1:19-cv-04227-GHW Document 29-1 Filed 01/30/20 Page 14 of 14




                                      EXHIBIT A

                       AGREEMENT CONCERNING MATERIAL
                        COVERED BY PROTECTIVE ORDER

      The undersigned hereby acknowledges that he/she has read the Stipulated

Protective Order entered in this Action on the               day of               20_,

understands the terms thereof, agrees to be bound by such terms and consents to

the personal jurisdiction of the United States District Court for the Southern District

of New York for the enforcement thereof. The undersigned hereby agrees to neither

disclose nor discuss with any third party any Confidential or Highly Confidential

Discovery Material, obtained in the above-captioned matter, except solely for the

purpose of this action and then only at the express direction of counsel for the

Plaintiff or counsel for the Defendant. The undersigned hereby agrees, to the extent

he/she is provided copies of any Discovery Material, to return all such copies to

counsel for the Plaintiff or counsel for the Defendants at the conclusion of the matter.




                                                           Signature


                                                          Print Name
